DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clem et al. (U.S. Patent Publication No. 2013/0324991 A1). 
	Regarding claim 17, Clem et al. discloses a surgical instrument (700), comprising: (a) a body (702); (b) a shaft assembly (shaft assembly housing 730 extending distally from 702, Fig. 11B) extending distally from (Fig. 11B) the body (702); (c) an end effector (730) at a distal end (distal end of shaft assembly housing 730 extending distally from 702, Fig. 11B) of the shaft assembly (shaft assembly housing 730 extending distally from 702, Fig. 11B), wherein the end effector (730) has an active element (720); and (d) a touch sensitive activation area (708) positioned on at least one of the body (702) or the shaft assembly, wherein the touch sensitive activation area (708) comprises a sensor (capacitive sensor, Paragraph 0074) configured to receive (Paragraph 0074) a first touch input (Paragraph 0074), wherein the touch sensitive activation area (708) is configured to activate (Paragraph 0074) the active element (720) of the end effector (730) in response to the sensor (capacitive sensor, Paragraph 0074) receiving the first touch input (Paragraph 0074). (Figs. 11A-11B, Paragraphs 0072-0079). 
	Regarding claim 18, Clem et al. discloses the surgical instrument of claim 17, wherein the sensor (capacitive sensor, Paragraph 0074) comprises a projected (Fig. 11B) capacitive sensor (capacitive sensor, Paragraph 0074). (Fig. 11B, Paragraph 0074).
17, 24-25, 29, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (U.S. Patent Publication No. 2017/0172594 A1). 
Regarding claim 17, Allen discloses a surgical instrument (400), comprising:(a) a body (420); (b) a shaft assembly (412) extending distally from (Fig. 5B) the body (420); (c) an end effector (100, Paragraph 0058) at a distal end (Paragraph 0058, Figs. 3A-3B) of the shaft assembly (412), wherein the end effector (100, Paragraph 0058) has an active element (110/120/171/energy supply); and (d) a touch sensitive activation area (430) positioned on (Fig. 5B) at least one of the body (420) or the shaft assembly, wherein the touch sensitive activation area (430) comprises a sensor (Paragraph 0058) configured to receive (Paragraph 0058) a first touch input (610/620/630/640), wherein the touch sensitive activation area (430) is configured to activate (Paragraphs 0058-0059) the active element (110/120/171/energy supply) of the end effector (100, Paragraph 0058) in response to the sensor (Paragraph 0058) receiving (Paragraphs 0058-0059, Figs. 6A-6D) the first touch input (610/620/630/640). (Figs. 3A-3B, 5B, and 6A-6D, Paragraphs 0038 and 0058-0064). 
	Regarding claim 24, Allen discloses the surgical instrument of claim 17, wherein the first touch input (640) is a plurality of taps input (Fig. 6D, Paragraph 0063) and wherein the touch sensitive activation area (430) is configured to activate (Paragraph 0063) the active element (energy supply) of the end effector (100) in response to the sensor (Paragraphs 0058 and 0063) receiving (Paragraph 0058) the plurality of taps input (Fig. 6D, Paragraph 0063). (Fig. 6D, Paragraphs 0058 and 0063).
	Regarding claim 25, Allen discloses the surgical instrument of claim 17, wherein the first touch input (620) is a slide input (Fig. 6B, Paragraph 0061), and wherein the touch sensitive activation area (430) is configured to activate (Paragraph 0061) the active element (171) of the end effector (100) in response to the sensor (Paragraphs 0058 and 0061) receiving the slide input (Fig. 6B, Paragraph 0061). (Fig. 6B, Paragraphs 0058 and 0061).

	Regarding claim 35, Allen discloses a surgical instrument (400), comprising:(a) a body (420); (b) a shaft assembly (412) extending distally from (Fig. 5B) the body (420); (c) an end effector (100, Paragraph 0058) extending distally (Figs. 3A-3B, Paragraph 0058) from the shaft assembly (412), wherein the end effector (100, Paragraph 0058) has an active element (110/120/171/energy supply); and (d) a touch sensitive activation area (430) positioned on (Fig. 5B) at least one of the body (420) or the shaft assembly, wherein the touch sensitive activation area (430) is configured to identify (Paragraph 0059) a specific touch input (610/620/630/640), wherein the touch sensitive activation area (430) is configured to activate (Paragraphs 0059-0063) the active element (110/120/171/energy supply) of the end effector (100) in response to receiving Paragraphs 0058-0059, Figs. 6A-6D) the specific touch input (610/620/630/640). (Figs. 3A-3B, 5B, and 6A-6D, Paragraphs 0038 and 0058-0064).

Allowable Subject Matter
Claims 19-23, 26-28, 30-33 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 34 is allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a surgical instrument that includes the combination of recited limitations in claim 34. The art alone or in combination did not teach wherein a touch sensitive activation area positioned on at least one of the body or the shaft assembly, wherein the touch sensitive activation area comprises a first sensor configured to receive a touch input, wherein the touch sensitive activation area is configured to activate the active element of the end effector in response to the sensor receiving the touch input; (e) a second sensor configured to determine an orientation of the body, wherein the second sensor is configured to alter the touch sensitive activation area in response to a determined orientation of the body. The closest prior art of record Allen fails to disclose the above limitations and teaches against having a second sensor configured to determine an orientation of the body, wherein the second sensor is configured to alter the touch sensitive activation area in response to a determined orientation of the body. Rather Allen discloses two embodiments one with multiple sensor areas and one with a singular sensor area where specific touch commands are inputted. The orientation touch command does not alter the touch sensitive area. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771